(,
     1'·




                             IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                     NO. 5:18-CR-00106-BO

           UNITED STATES OF AMERICA

                        v.

           ADRIAN BERNARD GRIFFIN

                                      FINAL ORDER OF FORFEITURE

                 WHEREAS, on September 19, 2018, this Court entered a Preliminary Order of

           Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant

           pleading guilty to 21 U.S.C. § 846, and agreeing to the forfeiture of the property listed

           in the September 19, 2018 Preliminary Order of Forfeiture, to wit: $5,000.00 in U.S.

           Currency;

                 AND WHEREAS, the United States published notice of this forfeiture at the

           www.forfeiture.gov web site for at least 30 consecutive days, between September 21,

           2018 and October 20, 2018, as required by Rule G(4)(a)(iv)(C) of the Supplemental
                                               I

           Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said

           published notice advised all third parties of their right to the petition the court

           within sixty (60) days from the first day of publication date for a hearing to

           adjudicate the validity of their alleged legal interest in the forfeited property;

                 AND WHEREAS, it appears from the record that no claims, contested or

           otherwise, have been filed for any of the subject property described in this Court's

           May 31, 2018 Preliminary Order of Forfeiture.




                                                       1
..


           It is HEREBY ORDERED, ADJUDGED and DECREED:

           1.     That the subject personal property listed in the September 19, 2018

     Preliminary Order of Forfeiture is hereby forfeited to the United States. The United

     States Marshall Service is directed to dispose of the property according to law.

           2. That any and all forfeited funds shall be deposited by the United States
                                                                                 "-
     Department of Justice as soon as located or recovered into the Department of

     Justice's Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and

     21 U.S.C. § 881(e).

           The Clerk is hereby directed to send copies of this Order to all counsel of

     record.

           SO ORDERED this      iP_ day of ~ , 2018.
                                      :f~W,Jl~
                                      TERRENCE W. BOYLE                 :__f .
                                      Chief United States District Judge




                                               2
